DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/14/2022 has been entered.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Jia), US Patent Application Publication No. US 2019/0236205 A1, and further in view of Bradley et al. (Bradley), US Patent Application Publication No. US 2020/0127988 A1.
As to independent claim 1, Jia discloses a system for providing a visualization, the system comprising:
an intelligent virtual assistant (IVA) configured to receive natural language processing (NLP) inputs from a user computing device (Abstract and paragraph [0004]: receiving, at a natural language understanding (NLU) system of a virtual assistant (intelligent virtual assistant (IVA)), a natural language query (natural language processing inputs) from a user; and
a computing device in communication with the IVA and configured to generate a visualization based on the NLP inputs and provide the visualization for display on the user computing device (Abstract, paragraphs [0004], [0023], [0035]-[0037]: the natural language understanding system translates the natural language query received from the user into corresponding intents, which is passed to the fulfillment service system, which uses contextual knowledge received from the conversational knowledge graph to build corresponding recommendations on-demand, and the natural language understand system translates he on-demand recommendations into natural language sentences before providing to the user; paragraph [0045]: providing an intelligent graph-based recommendation engine that is able to understand the intents of a user’s request to provide an intelligent conversational assistant with flexibility to represent conversational entities into a dynamic knowledge graph (visualization)).
Jia, however, does not disclose provide the visualization for display on the user computing device by: determining, during an active IVA session, a current context associated with at least a portion of the NPL inputs, identifying a data source for the visualization based at least in part on the current context, identifying a visualization format in accordance with the current context, and generating, based on data received from the data source and during the active IVA session, the visualization in the visualization format, wherein the visualization format changes dynamically with changes in the current context.
In the same field of endeavor, Bradley discloses a virtual assistant system the provides a processing system that interprets natural language input that is received in spoken and/or textual form to infer user intent, and the virtual assistant system can then perform actions based on the inferred user intent (paragraph [0031]).  Bradley further discloses the system can perform a set of operations including, but not limited to identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow, executing the task flow by invoking programs, methods, services, APIs, or the like, and generating output responses to the user in an audible (e.g., speech) and/or visual form (paragraph [0031]). Bradley further discloses there are numerous ways of interacting with a virtual assistant to request information or performance of various tasks, and in addition to providing verbal responses and taking programmed actions, the virtual assistant can also provide responses in other visual or audio form, e.g., as text, alerts, music, videos, animations, etc. (paragraph [0032]).  Bradley further discloses the virtual assistant server can communicate with the external services to complete tasks in response to requests received the virtual assistant client (VAC) on the user device, wherein the external services (data sources) can include, but not limited to, navigation services, messaging services, information services, calendar services, location information, weather, financial information, or account information (paragraph [0034]).  Bradley further discloses the virtual assistant can use context information to supplement natural language or gestural input from a user, wherein context information can be used to clarify the intent of the user the to reduce the number of candidate interpretations of the user’s input (paragraphs [0151]-[0152], [0157]-[0158], [0167]).  Bradley further discloses the command input can be a voice command spoken by a user or a text command transmitted to the communal device, the virtual assistant can receive an audio response generated by the personal electronic device and play the audio response as a response to the voice command, and if the command is a command to send a message to a contact of the user, the audio response can be a notification of a received reply to the message (paragraph [0167]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jia to include provide the visualization for display on the user computing device by: determining, during an active IVA session, a current context associated with at least a portion of the NPL inputs, identifying a data source for the visualization based at least in part on the current context, identifying a visualization format in accordance with the current context, and generating, based on data received from the data source and during the active IVA session, the visualization in the visualization format, wherein the visualization format changes dynamically with changes in the current context, as taught by Bradley for the purpose of providing intelligent automated assistant system that can perform actions on the electronic device or provide the user with requested information.

As to dependent claim 2, Jia and Bradley disclose wherein the data source comprises at least one of an internal data source or an external data source (Jia, paragraphs [0033], [0043],[0052]; Bradley, paragraph [0034]).

As to dependent claim 3, Jia discloses wherein the data comprises real-time data (paragraph [0017]).

As to dependent claim 4, Jia discloses wherein the internal data source comprises at least one of email, live chat logs, call center audio transcripts, website search queries, and customer service channels, and wherein the external data source comprises a source of at least one of weather data, travel data, retail data, service data, transportation data, financial data, health and wellness data, inventory data, and restaurant data (paragraphs [0022], [0043]).

As to dependent claim 5, Jia discloses wherein the computing device is configured to provide the visualization for display on a computing device of an agent (paragraphs [0045], [0052]).

As to dependent claim 6, Jia discloses wherein the NLP inputs relate to at least one of a plurality of predetermined topics (paragraph [0029]).

As to dependent claim 7, Jia discloses wherein the computing device is configured to adjust the visualization based on further NLP inputs received from the user computing device (paragraphs [0039]-[0040] and Figure 2B).

As to dependent claim 8, Jia discloses wherein the visualization is based on a first topic, and the adjusted visualization is based on a second topic that is different from the first topic (paragraphs [0039]-[0040] and Figure 2B).

As to dependent claim 9, Jia discloses wherein the visualization is based on a first topic, and the adjusted visualization is based on the first topic (paragraphs [0029], [0039]-[0040] and Figure 2B).

As to independent claim 10, Jia discloses method for providing a visualization, the method comprising:
monitoring a conversation between a user computing device and an intelligent virtual assistant (IVA) (paragraph [0043]: a user can use a collaboration channel to submit a natural language request to the NLU system, wherein the natural language request can be a voice or text input);
generating a visualization based on a topic in the conversation; and providing the visualization for display on the user computing device  (Abstract, paragraphs [0004], [0023], [0035]-[0037]: the natural language understanding system translates the natural language query received from the user into corresponding intents, which is passed to the fulfillment service system, which uses contextual knowledge received from the conversational knowledge graph to build corresponding recommendations on-demand, and the natural language understand system translates he on-demand recommendations into natural language sentences before providing to the user; paragraph [0045]: providing an intelligent graph-based recommendation engine that is able to understand the intents of a user’s request to provide an intelligent conversational assistant with flexibility to represent conversational entities into a dynamic knowledge graph (visualization)).
Jia, however, does not disclose determining, during the conversation, a current context associated with the conversation; identifying a data source for the visualization based at least in part on the determined context; identifying a visualization format in accordance with the current context; generating, during the conversation and based on data received from the data source, the visualization in the visualization format based at least in part on a topic in the conversation, wherein the visualization format changes dynamically with changes in the current context.
In the same field of endeavor, Bradley discloses a virtual assistant system the provides a processing system that interprets natural language input that is received in spoken and/or textual form to infer user intent, and the virtual assistant system can then perform actions based on the inferred user intent (paragraph [0031]).  Bradley further discloses the system can perform a set of operations including, but not limited to identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow, executing the task flow by invoking programs, methods, services, APIs, or the like, and generating output responses to the user in an audible (e.g., speech) and/or visual form (paragraph [0031]). Bradley further discloses there are numerous ways of interacting with a virtual assistant to request information or performance of various tasks, and in addition to providing verbal responses and taking programmed actions, the virtual assistant can also provide responses in other visual or audio form, e.g., as text, alerts, music, videos, animations, etc. (paragraph [0032]).  Bradley further discloses the virtual assistant server can communicate with the external services to complete tasks in response to requests received the virtual assistant client (VAC) on the user device, wherein the external services (data sources) can include, but not limited to, navigation services, messaging services, information services, calendar services, location information, weather, financial information, or account information (paragraph [0034]).  Bradley further discloses the virtual assistant can use context information to supplement natural language or gestural input from a user, wherein context information can be used to clarify the intent of the user the to reduce the number of candidate interpretations of the user’s input (paragraphs [0151]-[0152], [0157]-[0158], [0167]).  Bradley further discloses the command input can be a voice command spoken by a user or a text command transmitted to the communal device, the virtual assistant can receive an audio response generated by the personal electronic device and play the audio response as a response to the voice command, and if the command is a command to send a message to a contact of the user, the audio response can be a notification of a received reply to the message (paragraph [0167]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jia to include during the conversation, a current context associated with the conversation; identifying a data source for the visualization based at least in part on the determined context; identifying a visualization format in accordance with the current context; generating, during the conversation and based on data received from the data source, the visualization in the visualization format based at least in part on a topic in the conversation, wherein the visualization format changes dynamically with changes in the current context, as taught by Bradley for the purpose of providing intelligent automated assistant system that can perform actions on the electronic device or provide the user with requested information.

As to dependent claim 11, Jia discloses establishing the conversation between the user and the IVA (paragraph [0043]).

As to dependent claim 12, Jia discloses wherein the conversation comprises natural language processing (NLP) inputs from the user computing device (paragraph [0043]).

As to dependent claim 13, Jia discloses wherein monitoring the conversation between the user computing device and the IVA comprises determining the topic in the conversation, wherein the topic is one of a plurality of predetermined topics (paragraphs [0029], [0037], [0043]).

As to dependent claim 14, Jia and Bradley disclose wherein the data source comprises at least one of an internal data source or an external data source.

As to dependent claim 15, Jia discloses wherein the data comprises real-time data (Jia, paragraphs [0033], [0043],[0052]; Bradley, paragraph [0034]).

As to dependent claim 16, Jia discloses wherein the internal data source comprises at least one of email, live chat logs, call center audio transcripts, website search queries, and customer service channels, and wherein the external data source comprises a source of at least one of weather data, travel data, retail data, service data, transportation data, financial data, health and wellness data, inventory data, and restaurant data (paragraphs [0022], [0043]).

As to dependent claim 17, Jia discloses updating the visualization for display on the user computing device based on the topic or on another topic in the conversation (paragraphs [0039]-[0040] and Figure 2B).


As to dependent claim 18, Jia discloses further comprising providing the visualization for display on a computing device of an agent (paragraphs [0045], [0052]).

As to independent claim 19, Jia discloses a system for providing a visualization, the system comprising:
a visualization determination module configured to monitor a conversation between a user computing device and an intelligent virtual assistant (IVA) (paragraph [0043]: a user can use a collaboration channel to submit a natural language request to the NLU system, wherein the natural language request can be a voice or text input);
a data gathering module configured to retrieve data from at least one of an internal data source or an external data source based on a topic in the conversation (paragraph [0043]: the NLU system translates the natural language request into a pre-defined intent and extracts entities related to the natural language request, wherein the extract entities stored in a conversational knowledge graph (internal data source));
a data processing module configured to process the retrieved data (paragraph [0043]: the fulfillment service system uses the identified entities in the intent request to construct a conversational context-knowledge query and sends it to the conversational knowledge graph); and
a visualization generation module configured to generate a visualization based on the processed data and provide the visualization for display on the user computing device (Abstract, paragraphs [0004], [0023], [0035]-[0037]: the natural language understanding system translates the natural language query received from the user into corresponding intents, which is passed to the fulfillment service system, which uses contextual knowledge received from the conversational knowledge graph to build corresponding recommendations on-demand, and the natural language understand system translates he on-demand recommendations into natural language sentences before providing to the user; paragraphs [0043], [0045]: providing an intelligent graph-based recommendation engine that is able to understand the intents of a user’s request to provide an intelligent conversational assistant with flexibility to represent conversational entities into a dynamic knowledge graph (visualization)).
Jia, however, does not disclose determine a current context associated with the conversation, identify an internal data source or an external data source for the visualization based at least in part on the current context, identify a visualization format in accordance with the current context, generate the visualization based on the processed data in the visualization format, wherein the visualization format changes dynamically with changes in the current context.
In the same field of endeavor, Bradley discloses a virtual assistant system the provides a processing system that interprets natural language input that is received in spoken and/or textual form to infer user intent, and the virtual assistant system can then perform actions based on the inferred user intent (paragraph [0031]).  Bradley further discloses the system can perform a set of operations including, but not limited to identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow, executing the task flow by invoking programs, methods, services, APIs, or the like, and generating output responses to the user in an audible (e.g., speech) and/or visual form (paragraph [0031]). Bradley further discloses there are numerous ways of interacting with a virtual assistant to request information or performance of various tasks, and in addition to providing verbal responses and taking programmed actions, the virtual assistant can also provide responses in other visual or audio form, e.g., as text, alerts, music, videos, animations, etc. (paragraph [0032]).  Bradley further discloses the virtual assistant server can communicate with the external services to complete tasks in response to requests received the virtual assistant client (VAC) on the user device, wherein the external services (data sources) can include, but not limited to, navigation services, messaging services, information services, calendar services, location information, weather, financial information, or account information (paragraph [0034]).  Bradley further discloses the virtual assistant can use context information to supplement natural language or gestural input from a user, wherein context information can be used to clarify the intent of the user the to reduce the number of candidate interpretations of the user’s input (paragraphs [0151]-[0152], [0157]-[0158], [0167]).  Bradley further discloses the command input can be a voice command spoken by a user or a text command transmitted to the communal device, the virtual assistant can receive an audio response generated by the personal electronic device and play the audio response as a response to the voice command, and if the command is a command to send a message to a contact of the user, the audio response can be a notification of a received reply to the message (paragraph [0167]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jia to include determine a current context associated with the conversation, identify an internal data source or an external data source for the visualization based at least in part on the current context, identify a visualization format in accordance with the current context, generate the visualization based on the processed data in the visualization format, wherein the visualization format changes dynamically with changes in the current context, as taught by Bradley for the purpose of providing intelligent automated assistant system that can perform actions on the electronic device or provide the user with requested information.

As to dependent claim 20, Jia discloses wherein the internal data source comprises at least one of email, live chat logs, call center audio transcripts, website search queries, and customer service channels, and wherein the external data source comprises a source of at least one of weather data, travel data, retail data, service data, transportation data, financial data, health and wellness data, inventory data, and restaurant data (paragraphs [0022], [0043]).

Response to Arguments
Applicant’s arguments and amendments filed on 7/14/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., provide the visualization for display on the user computing device by: determining, during an active IVA session, a current context associated with at least a portion of the NPL inputs, identifying a data source for the visualization based at least in part on the current context, identifying a visualization format in accordance with the current context, and generating, based on data received from the data source and during the active IVA session, the visualization in the visualization format, wherein the visualization format changes dynamically with changes in the current context) to the claims which significantly affected the scope thereof.  Please see the rejection and reply to arguments above.


Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177